Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 1 of 32 Page ID #:583




  1                                                                                              O
  2
  3
  4
  5
  6
  7
  8                        United States District Court
  9                        Central District of California
 10
 11   ROSE MCGOWAN,                                   Case № 2:19-cv-09105-ODW (GJSx)
 12                       Plaintiff,
 13                                                   ORDER GRANTING IN PART AND
            v.
                                                      DENYING IN PART DEFENDANTS’
 14   HARVEY WEINSTEIN et al.,                        MOTIONS TO DISMISS [34] [35] [43]
 15                                                   [48]
                          Defendants.
 16
 17                                    I.    INTRODUCTION
 18         Plaintiff Rose McGowan is an artist and activist who has starred in feature films
 19   and acclaimed television shows. (Compl. ¶ 10, ECF No. 1.) She has also gained
 20   recognition for her work in exposing sexual assault and harassment in the media
 21   industry.   (Id.)   Her published memoir, Brave, details how Defendant Harvey
 22   Weinstein raped McGowan many years ago. (Id. ¶¶ 6, 17.) This case concerns
 23   Defendants’1 alleged efforts to prevent McGowan from publicly disclosing in Brave
 24   that Weinstein raped her. (Id. ¶ 7.)
 25         Presently before the Court are four motions to dismiss the Complaint
 26   (collectively, the “Motions”) under Federal Rule of Civil Procedure (“Rule”) 12(b)(6),
 27   1
       “Defendants” include: Harvey Weinstein; Lisa Bloom; The Bloom Firm (together with Bloom, the
 28   “Bloom Defendants”); David Boies; Boies Schiller Flexner, LLP (together with Boies, the “Boies
      Defendants”); and B.C. Strategy Ltd d.b.a. Black Cube (“Black Cube”).
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 2 of 32 Page ID #:584




  1   filed respectively by: (1) the Bloom Defendants; (2) the Boies Defendants; (3) Black
  2   Cube; and (4) Weinstein. (Bloom Defs.’ Mot. Dismiss (“Bloom MTD”), ECF No. 34;
  3   Boies Defs.’ Mot. Dismiss (“Boies MTD”), ECF No. 35; Black Cube’s Mot. Dismiss
  4   (“Black Cube MTD”), ECF No. 43; Weinstein’s Mot. Dismiss (“Weinstein MTD”),
  5   ECF No. 48.) For the reasons that follow, the Motions are each GRANTED IN
  6   PART and DENIED IN PART.2
  7                                   II.       BACKGROUND
  8          For purposes of these Rule 12(b)(6) Motions, the Court takes all of McGowan’s
  9   well-pleaded allegations as true. See Lee v. City of Los Angeles, 250 F.3d 668, 688
 10   (9th Cir. 2001).
 11   A.     Defendants’ Interrelationship
 12          For many years, Weinstein used his power in the movie industry to victimize
 13   vulnerable women, and Boies helped Weinstein protect his public image by working
 14   to kill negative stories and discredit Weinstein’s victims. (Compl. ¶¶ 20–26.) In
 15   2016, Weinstein learned that McGowan planned to expose him as her rapist in Brave,
 16   so he and Boies mobilized a “team of fixers” to foil her plan. (Id. ¶¶ 7, 31–35.)
 17          Black Cube is a private intelligence agency based in England, Israel, and Spain,
 18   that “provides intelligence and advisory services to clients internationally.” (Id. ¶ 16.)
 19   On October 24, 2016, Weinstein and the Boies Defendants hired Black Cube “to
 20   identify the entities behind the negative campaign against [Weinstein] and support
 21   [Weinstein]’s efforts to put a stop to it,” in exchange for $200,000 plus incentive
 22   bonuses if Black Cube succeeded in “putting a stop to the negative campaign.” (Id.
 23   ¶¶ 36–39.) On October 28, 2016, the Boies Defendants “sent Black Cube $100,000
 24   by interstate wire transfer, as payment on the contract.” (Id. ¶ 40.)
 25          Bloom is a well-known civil rights attorney and victims’ advocate. (Id. ¶ 48.)
 26   The Bloom Defendants primarily represent women who accuse celebrities and other
 27
      2
 28    Having carefully considered the papers filed in connection with the Motions, the Court deemed the
      matters appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.



                                                      2
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 3 of 32 Page ID #:585




  1   prominent men of sexual harassment and assault. (Id. ¶ 49.) In December 2016,
  2   Bloom “pitched her reputation-management services in a letter to [Weinstein],”
  3   outlining a plan to protect Weinstein’s public image by, among other things,
  4   damaging McGowan’s reputation. (Id. ¶ 51.) Following Bloom’s pitch, in December
  5   2016, Weinstein hired the Bloom Defendants to join the Boies Defendants in
  6   overseeing Black Cube’s work. (Id. ¶¶ 48, 53–54.)
  7         On July 11, 2017, the Boies Defendants entered into a second contract with
  8   Black Cube, on Weinstein’s behalf, to (1) help Weinstein “completely stop the
  9   publication of a new negative article in a leading NY newspaper,” and (2) obtain
 10   additional content of Brave, which was then being written and included harmful
 11   negative information about Weinstein. (Id. ¶¶ 99, 101.) In that contract, Black Cube
 12   also “promised to devote a full-time agent by the name of Anna to the project for four
 13   months, as well as avatar operators, intelligence analysts, and others.” (Id. (internal
 14   quotation marks omitted).)
 15   B.    Defendants’ Conduct Against McGowan
 16         The Complaint details a veritable multitude of efforts by Defendants to harm
 17   McGowan’s reputation and business interests by influencing her and those she trusted.
 18   For instance:
 19          On January 20, 2017, McGowan noticed her wallet was missing after a flight
 20            to Washington, D.C. (Id. ¶ 55.) Although she did not possess drugs on the
 21            flight, she later received an anonymous message telling her that her wallet
 22            had been found on the plane with drugs inside of it. (Id. ¶ 57.) A warrant
 23            was issued for McGowan’s arrest on drug-possession charges, and at the
 24            time, she argued that Weinstein may have caused the drugs to be planted in
 25            her wallet.    (Id. ¶ 59.)   After being formally indicted in June 2018,
 26            McGowan hired Jose Baez as defense counsel, who convinced her to drop
 27            the defense relating to Weinstein and to plead no contest.         (Id. ¶ 60.)
 28




                                                 3
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 4 of 32 Page ID #:586




  1           However, Baez was also Weinstein’s attorney, and Weinstein had influenced
  2           the advice that Baez gave McGowan. (Id. ¶ 61.)
  3         In January 2017, McGowan’s literary agent, Lacy Lynch, connected
  4           McGowan with Seth Freedman, a freelance journalist who claimed to be
  5           working on a story about men in Hollywood. (Id. ¶ 64.) When Freedman
  6           spoke to McGowan over the phone, many of his statements “seemed
  7           designed to intimidate her” against publicly exposing Weinstein.       (Id.
  8           ¶¶ 64–66.) Freedman was being paid by Black Cube to obtain information
  9           about McGowan and her book, and he recorded their conversation without
 10           McGowan’s consent. (Id. ¶ 67.) Freedman also contacted other journalists
 11           who were working on stories about Weinstein, in order to obtain information
 12           at Black Cube’s direction. (Id. ¶ 68.)
 13         In March 2017, Lynch told McGowan that Bloom wanted an opportunity to
 14           convince McGowan that Weinstein was a changed man who wanted to make
 15           amends. (Id. ¶ 69.) McGowan declined to speak with Bloom. (Id.)
 16         On April 4, 2017, a Black Cube agent posing as “Diana Filip” contacted
 17           Lynch asking for an introduction to McGowan. (Id. ¶¶ 69–70, 73.) Filip
 18           claimed to work for a London-based investment firm that advocated for
 19           women’s rights. (Id. ¶ 71.)
 20         On May 12, 2017, McGowan met Filip for the first time in Beverly Hills,
 21           California. (Id. ¶ 75.) Filip spoke with an accent, used a UK cell phone
 22           number, and offered McGowan $60,000 for a speaking event related to
 23           combating discrimination against women in the workplace. (Id.) Trusting
 24           Filip, McGowan read aloud to Filip excerpts from Brave, which McGowan
 25           had not shared with anyone else. (Id. ¶ 77.) The next morning, McGowan
 26           accepted Filip’s invitation to meet for breakfast. (Id. ¶ 76.) McGowan
 27           brought her laptop with her, and Filip convinced McGowan to let her read an
 28           excerpt of Brave on the laptop. (Id. ¶ 77.) Unbeknownst to McGowan at the




                                               4
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 5 of 32 Page ID #:587




  1            time, Filip recorded their meetings and later shared the recorded information
  2            with Defendants. (Id. ¶ 78.)
  3          On July 19, 2017, McGowan met with Filip again, in New York. (Id.
  4            ¶ 103.) During that meeting, McGowan excused herself to the restroom
  5            several times, and Filip used this opportunity to steal a copy of Brave from
  6            McGowan’s laptop. (Id.)
  7          In the spring and early summer of 2017, Defendants monitored journalists to
  8            ascertain what information they had obtained about McGowan and other
  9            Weinstein victims. (Id. ¶¶ 82–88, 96, 115.) Defendants tried to prevent
 10            media outlets from running the stories, and when those efforts proved
 11            unsuccessful, they tried to discredit McGowan as “crazy.” (Id. ¶¶ 119,
 12            127–28.)
 13          Through attorneys, Weinstein offered McGowan $1 million to drop
 14            publication of Brave and enter into a non-disclosure agreement with
 15            Weinstein. (Id. ¶ 113.)
 16          Throughout all of this, Defendants engaged in numerous conversations and
 17            meetings regarding Black Cube’s progress in trying to obtain a copy of
 18            Brave. (Id. ¶¶ 90, 92, 94–95.) The unauthorized recordings and copy of the
 19            manuscript were shared with and reviewed by Weinstein, the Boies
 20            Defendants, and the Bloom Defendants. (Id. ¶¶ 98, 102, 112.)
 21   C.    McGowan’s Discovery of Defendants’ Conduct
 22         On November 6, 2017, The New Yorker published an article titled “Harvey
 23   Weinstein’s Army of Spies” (the “Article”), which detailed the concerted efforts of
 24   Weinstein, the Boies Defendants, and Black Cube “to defraud [McGowan], use
 25   deception to steal portions of her book, and discredit and humiliate her.” (Id. ¶ 123.)
 26   McGowan claims it was “only in connection with the [Article]” that she learned she
 27   had been recorded without her consent, or that Weinstein had stolen a copy of Brave
 28   with the Boies Defendants’ and Black Cube’s help. (Id. ¶ 124.) McGowan learned of




                                                 5
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 6 of 32 Page ID #:588




  1   the Bloom Defendants’ roles much later, in September 2019, when it was reported by
  2   New York Times journalists Megan Twohey and Jodi Kantor. (Id. ¶ 125.)
  3   D.     McGowan’s Claims
  4          Based on the above allegations, McGowan brings eleven claims against
  5   Defendants for: (1) civil violation of the Racketeer Influenced and Corrupt
  6   Organizations Act (“RICO”), 18 U.S.C. § 1962(c); (2) civil RICO conspiracy,
  7   18 U.S.C. § 1962(d); (3) violation of the Federal Wiretap Act, 18 U.S.C. § 2520;
  8   (4) fraudulent deceit under California Civil Code section 1709; (5) common law fraud;
  9   (6) violation of California Civil Code section 52.1 (“Bane Act”); (7) invasion of
 10   privacy under article 1, section 1 of the California Constitution;3 (8) computer crimes
 11   under California Penal Code section 502(e)(1) (“Computer Data Access and Fraud
 12   Act” or “CDAFA”);4 (9) conversion; (10) intentional infliction of emotional distress
 13   (“IIED”); and (11) negligent hiring and supervision.5             (See Compl. ¶¶ 133–225.)
 14   Defendants move to dismiss McGowan’s claims under Rule 12(b)(6) for failure to
 15   state a claim. (See Bloom MTD; Boies MTD; Black Cube MTD; Weinstein MTD.)
 16                               III.       LEGAL STANDARD
 17          Dismissal under Rule 12(b)(6) “can be based on the lack of a cognizable legal
 18   theory or the absence of sufficient facts alleged under a cognizable legal theory.”
 19   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). “To survive a
 20   motion to dismiss . . . under Rule 12(b)(6), a complaint generally must satisfy only the
 21   minimal notice pleading requirements of Rule 8(a)(2)”—a short and plain statement of
 22   the claim. Porter v. Jones, 319 F.3d 483, 494 (9th Cir. 2003); see also Fed. R. Civ.
 23   P. 8(a)(2). The “[f]actual allegations must be enough to raise a right to relief above
 24   the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The
 25
 26   3
        McGowan brings her seventh claim against only the Bloom Defendants. (Compl. ¶¶ 181–88.)
      4
 27     McGowan references “Cal. Civ. Code section 502(e)(1)” in the Complaint, but it is clear from the
      parties’ briefs that she meant to reference section 502(e)(1) of the California Penal Code.
      5
 28     McGowan brings her eleventh claim against only the Bloom Defendants and the Boies Defendants.
      (Compl. ¶¶ 214–25.)



                                                      6
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 7 of 32 Page ID #:589




  1   “complaint must contain sufficient factual matter, accepted as true, to state a claim to
  2   relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
  3   (internal quotation marks omitted). “A pleading that offers ‘labels and conclusions’ or
  4   ‘a formulaic recitation of the elements of a cause of action will not do.’” Id. (citing
  5   Twombly, 550 U.S. at 555).
  6          Whether a complaint satisfies the plausibility standard is “a context-specific
  7   task that requires the reviewing court to draw on its judicial experience and common
  8   sense.” Id. at 679. A court is generally limited to the pleadings and must construe
  9   “[a]ll factual allegations set forth in the complaint . . . as true and . . . in the light most
 10   favorable to [the plaintiff].” Lee, 250 F.3d at 688 (quoting Epstein v. Wash. Energy
 11   Co., 83 F.3d 1136, 1140 (9th Cir. 1996)).           But a court need not blindly accept
 12   conclusory allegations, unwarranted deductions of fact, and unreasonable inferences.
 13   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
 14          Where a district court grants a motion to dismiss, it should generally provide
 15   leave to amend unless it is clear the complaint could not be saved by any amendment.
 16   See Fed. R. Civ. P. 15(a); Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d
 17   1025, 1031 (9th Cir. 2008).          Leave to amend may be denied when “the court
 18   determines that the allegation of other facts consistent with the challenged pleading
 19   could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture
 20   Co., 806 F.2d 1393, 1401 (9th Cir. 1986).            Thus, leave to amend “is properly
 21   denied . . . if amendment would be futile.” Carrico v. City and Cty. of San Francisco,
 22   656 F.3d 1002, 1008 (9th Cir. 2011).
 23                                  IV.        DISCUSSION
 24          Defendants move to dismiss all claims under Rule 12(b)(6) for failure to state a
 25   claim. The Court addresses each of McGowan’s claims in turn.
 26   A.     Civil RICO, 18 U.S.C. § 1962(c) (Claim One)
 27          McGowan brings her first claim under the civil RICO statute, 18 U.S.C.
 28   § 1962(c).    (Compl. ¶¶ 133–45.)       Defendants all move to dismiss this claim on




                                                     7
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 8 of 32 Page ID #:590




  1   generally the same grounds, that McGowan (1) fails to allege a pattern of racketeering
  2   activity, and (2) lacks standing to assert her RICO claims. (Bloom MTD 7–12; Boies
  3   MTD 4–15; Black Cube MTD 5–9; Weinstein MTD 5–13.)6
  4          “The elements of a civil RICO claim are as follows: (1) conduct (2) of an
  5   enterprise (3) through a pattern (4) of racketeering activity (known as ‘predicate acts’)
  6   (5) causing injury to plaintiff’s business or property.”               United Brotherhood. of
  7   Carpenters & Joiners of Am. v. Bldg. & Const. Trades Dep’t, AFL-CIO, 770 F.3d
  8   834, 837 (9th Cir. 2014) (quoting Living Designs, Inc. v. E.I. Dupont de Nemours &
  9   Co., 431 F.3d 353, 361 (9th Cir. 2005)). “‘[R]acketeering activity’ includes, inter
 10   alia, ‘any act which is indictable’ under the Hobbs Act, 18 U.S.C. § 1951, or ‘any act
 11   or threat involving . . . extortion, . . . which is chargeable under State law.’”                Id.
 12   (quoting 18 U.S.C. § 1961(1)(A), (B)).
 13          “A ‘pattern of racketeering activity’ requires at least two predicate acts of
 14   racketeering activity, as defined in 18 U.S.C. § 1961(1), within a period of ten years.”
 15   Canyon Cnty. v. Syngenta Seeds, Inc., 519 F.3d 969, 972 (9th Cir. 2008) (quoting
 16   18 U.S.C. § 1961(5)). Further, “the term pattern itself requires the showing of a
 17   relationship between the predicates, and of the threat of continuing activity. It is this
 18   factor of continuity plus relationship which combines to produce a pattern.” H.J. Inc.
 19   v. Nw. Bell Tel. Co., 492 U.S. 229, 239 (1989) (citations, brackets, and internal
 20   quotation marks omitted) (“RICO’s legislative history reveals Congress’ intent that to
 21   prove a pattern of racketeering activity a plaintiff . . . must show that the racketeering
 22   predicates are related, and that they amount to or pose a threat of continued criminal
 23   activity.”).
 24          “‘Continuity’ is both a closed- and open-ended concept, referring either to a
 25   closed period of repeated conduct, or to past conduct that by its nature projects into
 26   the future with a threat of repetition.” Id. at 241–42 (“It is, in either case, centrally a
 27   6
        The Bloom Defendants and Boies Defendants offer several other arguments for dismissing this
 28   claim. (See Bloom MTD 12–14; Boies MTD 14–15.) However, because Defendants’ common
      arguments are dispositive, the Court need not reach these additional arguments and declines to do so.



                                                       8
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 9 of 32 Page ID #:591




  1   temporal concept . . . .”). Because continuity can be either closed- or open-ended, it
  2   does not necessarily “require a showing that the defendants engaged in more than one
  3   ‘scheme’ or ‘criminal episode.’” Medallion Television Enters., Inc. v. SelecTV of
  4   Cal., Inc., 833 F.2d 1360, 1363 (9th Cir. 1987). “The circumstances of the case,
  5   however, must suggest that the predicate acts are indicative of a threat [of] continuing
  6   activity.” Id.
  7         Here, before the Court can assess whether McGowan adequately alleges closed-
  8   or open-ended continuity, it must be noted that McGowan’s Complaint contains
  9   broad, conclusory pattern allegations supported by narrow, specific facts. (Compare
 10   Compl. ¶ 135, with id. ¶¶ 137–39.) This juxtaposition has resulted in the parties
 11   arguing past each other, so to speak.      On the one hand, Defendants argue that
 12   McGowan fails to allege closed-ended continuity because her allegations relate to a
 13   single scheme to defraud a single victim—namely, a scheme to obtain a copy of Brave
 14   that involved committing acts of wire fraud against McGowan. (Bloom MTD 8–9;
 15   Boies MTD 6–8; Black Cube MTD 7; Weinstein MTD 6–8.)                Defendants further
 16   argue that McGowan fails to allege open-ended continuity because there is no threat
 17   of further activity, as the alleged enterprise’s purpose became moot once Brave was
 18   published.   (Bloom MTD 9; Boies MTD 8–9; Black Cube MTD 6–7; Weinstein
 19   MTD 8–9.) McGowan, on the other hand, maintains she alleges both closed- and
 20   open-ended continuity because what she alleges is a decades-long pattern of
 21   racketeering activity targeting countless victims. (Opp’n Bloom MTD 4, ECF No. 50;
 22   Opp’n Boies MTD 4–8, ECF No. 51; Opp’n Black Cube MTD 6–9, ECF No. 52;
 23   Opp’n Weinstein MTD 5–9, ECF No. 55.)
 24         Thus, the Court must first determine what McGowan actually alleges to support
 25   her civil RICO claim. McGowan alleges Defendants were engaged in an enterprise
 26   with the broad, “common purpose . . . to protect [Weinstein]’s reputation, prevent
 27   negative public disclosures about him, and discredit those who might accuse him of
 28   wrongdoing or expose that wrongdoing.” (Compl. ¶ 135.) She further alleges that




                                                 9
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 10 of 32 Page ID #:592




  1   Defendants’ enterprise “has existed . . . since no later than the late 1990s, has
  2   continued to the present, and will continue into the future until someone stops [them].
  3   [The enterprise] has set its sights on countless victims . . . .” (Id.) Notwithstanding
  4   these general allegations, McGowan unambiguously claims that Defendants engaged
  5   in “a pattern of racketeering activity and for the unlawful purpose of defrauding
  6   [McGowan] and other victims and obtaining property, namely, McGowan’s
  7   unpublished Brave manuscript. The pattern of racketeering activity here is based on
  8   numerous instances of wire fraud . . . .” (Id. ¶ 137.) And notably, every alleged
  9   predicate act of wire fraud identified in the Complaint was committed between
 10   October 28, 2016, and October 23, 2017, in furtherance of a scheme to discredit
 11   McGowan and/or stop her from exposing Weinstein in Brave. (See id. ¶¶ 141(a)–(x).)
 12         McGowan’s allegations that Defendants’ enterprise “has set its sights on
 13   countless victims, including but not limited to [McGowan], Ashley Judd, Ambra
 14   Battilana Gutierrez, Ronan Farrow, Ben Wallace, Jodi Kantor, and Megan Twohey,”
 15   are conclusory. (See id. ¶ 135.) And as previously mentioned, the Court need not
 16   accept merely conclusory allegations as true.           Sprewell, 266 F.3d at 988.
 17   Nevertheless, the many other factual allegations in the seventy-two-page Complaint
 18   clearly set forth a more-narrow pattern and scheme: to obtain a copy of McGowan’s
 19   then-forthcoming book via a series of wire frauds and deceit, with the ultimate goal of
 20   protecting Weinstein’s public image. (See id. ¶¶ 141(a)–(x)). Thus, here, the Court
 21   assesses the sufficiency of McGowan’s pattern allegations based only on the
 22   well-pleaded facts—namely, the twenty-four instances of alleged wire fraud identified
 23   in her first cause of action.
 24         1.     Closed-Ended Continuity
 25         Closed-ended continuity is established by “a series of related predicates
 26   extending over a substantial period of time.” H.J. Inc., 492 U.S. at 242. When
 27   determining whether a plaintiff adequately alleges a pattern of activity with
 28   closed-ended continuity, courts in this Circuit often consider: “(1) the number and




                                                10
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 11 of 32 Page ID #:593




  1   variety of predicate acts; (2) the presence of separate schemes; (3) the number of
  2   victims; and (4) the occurrence of distinct injuries.” NSI Tech. Servs. Corp. v. Nat’l
  3   Aeronautics & Space Admin., No. 95-20559 SW, 1996 WL 263646, at *3 (N.D. Cal.
  4   Apr. 13, 1996) (citing cases); see also, e.g., Stewart Title Guar. Co. v. 2485 Calle Del
  5   Oro, LLC, No. 15-cv-2288-BAS-WVG, 2018 WL 3222610, at *17 (S.D. Cal. June 19,
  6   2018). “Predicate acts extending over a few weeks or months and threatening no
  7   future criminal conduct do not satisfy this requirement: Congress was concerned in
  8   RICO with long-term criminal conduct.” H.J. Inc., 492 U.S. at 242. But in any event,
  9   “the mere passage of time does not necessarily indicate the existence of a closed-
 10   ended pattern.”    Richardson v. Reliance Nat’l Indem. Co., No. C 99-2952 CRB,
 11   2000 WL 284211, at *9 (N.D. Cal. Mar. 9, 2000).
 12         Significantly, “a single alleged fraud with a single victim” does not constitute a
 13   closed-ended pattern of racketeering activity. Medallion Television Enters., 833 F.2d
 14   at 1364 (affirming summary judgment for defendant where the alleged predicate acts
 15   included “wire fraud, in the form of telephone calls . . . and mail fraud and interstate
 16   transportation of stolen property” but did not amount to a closed-ended pattern);
 17   accord NSI Tech. Servs. Corp., 1996 WL 263646, at *3 (“A single plan with a
 18   singular purpose and effect does not constitute a [closed-ended] ‘pattern’ of
 19   racketeering activity.”); Buran Equip. Co., Inc. v. Hydro Elec. Constructors, Inc.,
 20   656 F. Supp. 864, 866 (N.D. Cal. 1987) (“It places a real strain on the language to
 21   speak of a single fraudulent effort, implemented by several fraudulent acts, as a
 22   ‘pattern of racketeering activity.’”).
 23         Here, Defendants argue that McGowan fails to allege closed-ended continuity
 24   because her allegations reflect only a singular plan and purpose—to prevent
 25   McGowan from speaking out about Weinstein and publishing Brave. (Bloom MTD 8;
 26   Boies MTD 6–8; Black Cube MTD 7; Weinstein MTD 6–8.) For reasons already
 27   discussed above, the Court agrees. Though the Complaint sets out a long and winding
 28   story of fraud and deceit, it is marked with guideposts leaving no question that the




                                                 11
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 12 of 32 Page ID #:594




  1   allegations relate to a singular plan and purpose regarding McGowan and her book.
  2   For instance, the section headers in the Complaint clearly concern McGowan as they
  3   are entitled: “The rape”; “David Boies: [Weinstein]’s enabler”; “[McGowan] speaks
  4   out”; “Hiring [Black Cube]”; “[McGowan]’s script and early efforts to record
  5   [McGowan]”; “[Lisa Bloom] and [The Bloom Firm] join the conspiracy”;
  6   “[Weinstein] seeks to discredit [McGowan]”; “The conspirators’ efforts to obtain
  7   information and to pressure [McGowan] not to publish her book”; “The news articles
  8   are published”; “Backlash and blacklisting”; and “Impact on [McGowan].” (See
  9   Compl.)
 10         McGowan nevertheless contends that “[t]here is simply no requirement that a
 11   RICO claim must allege multiple fraudulent schemes in order to show continuity of
 12   conduct.”   (Opp’n Weinstein MTD 8 (citing cases).)         Although it is true that
 13   “[e]vidence of multiple schemes is not required to show a threat of continued criminal
 14   activity,” Turner v. Cook, 362 F.3d 1219, 1229 (9th Cir. 2004), that is mostly because
 15   a threat of continued criminal activity can also be shown by evidence of open-ended
 16   criminal conduct, see H.J. Inc., 492 U.S. at 240–41.
 17         For the purposes of determining closed-ended continuity, Defendants’
 18   arguments are persuasive. Defendants’ scheme as alleged in the Complaint had a
 19   single victim and a single goal—to protect Weinstein’s reputation by silencing and/or
 20   discrediting McGowan via wire fraud. (See Compl. ¶ 138.) “That [D]efendants used
 21   several different tactics to achieve their single goal does not turn [D]efendants’
 22   scheme into one with multiple goals and/or victims, and does not mandate a finding of
 23   [closed-ended] continuity sufficient to support a RICO claim.” Richardson, 2000 WL
 24   284211, at *9 (alterations omitted) (quoting Pier Connection, Inc. v. Lakhani, 907 F.
 25   Supp. 72, 78 (S.D.N.Y. 1995)). Thus, the Court finds that McGowan fails to allege a
 26   closed-ended pattern of racketeering activity.
 27
 28




                                                 12
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 13 of 32 Page ID #:595




  1         2.     Open-Ended Continuity
  2         As to open-ended continuity, Defendants argue that the alleged scheme—to
  3   prevent McGowan from publishing Brave—presents no risk of future criminal
  4   conduct because it was finite in nature and became moot when Brave was published.
  5   (Bloom MTD 9; Boies MTD 8–9; Black Cube MTD 6–7; Weinstein MTD 8–9.) The
  6   Court agrees.
  7         Open-ended continuity requires “past conduct that by its nature projects into the
  8   future with a threat of repetition.”       H.J. Inc., 492 U.S. at 241; see also Turner,
  9   362 F.3d at 1229 (emphasis added) (“[P]roof of a single scheme can be sufficient so
 10   long as the predicate acts involved are not isolated or sporadic.”). “A plaintiff cannot
 11   demonstrate open-ended continuity if the racketeering activity has a built-in ending
 12   point.” US Airline Pilots Ass’n v. Awappa, LLC, 615 F.3d 312, 319 (4th Cir. 2010)
 13   (internal quotation marks omitted) (collecting cases). This is so “even if the purported
 14   scheme takes several years to unfold, involves a variety of criminal acts, and targets
 15   more than one victim.”        Gamboa v. Velez, 457 F.3d 703, 709 (7th Cir. 2006)
 16   (collecting cases).
 17         Here, McGowan contends that “[w]hile [Defendants’] conduct may now have
 18   stopped with Weinstein’s conviction and incarceration, the caselaw makes clear that
 19   interruption of ongoing conduct does not undermine open-ended continuity.”7 (Opp’n
 20   Black Cube MTD 7 (citing Allwaste, Inc. v. Hecht, 65 F.3d 1523, 1530 (9th Cir.
 21   1995)).) To be sure, fortuitous interruption of racketeering conduct does not preclude
 22   a finding of open-ended continuity, but the relevant question here is whether
 23   Defendants would pose a risk of continued criminal activity if presented with the
 24   opportunity in the future. See Allwaste, 65 F.3d at 1529–30 (explaining that fortuitous
 25   interruption does not preclude a finding of open-ended continuity if, “[e]xamining the
 26
      7
 27     McGowan also attempts to rely on her general allegations that Weinstein and Boies had been
      working together to silence victims since 2001. (See, e.g., Opp’n Black Cube MTD 7). But as
 28   explained above, such conclusory allegations do not establish a RICO pattern because the Court
      need not accept merely conclusory allegations as true. Sprewell, 266 F.3d at 988.



                                                    13
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 14 of 32 Page ID #:596




  1   totality of the circumstances, . . . the manner in which the predicate acts occurred
  2   could recur indefinitely whenever the defendant [has a reason to repeat crimes].”
  3   (citing United States v. Busacca, 936 F.2d 232, 238 (6th Cir. 1991))).
  4          In this case, Defendants operated with a singular goal, to protect Weinstein’s
  5   reputation by stopping the publication of Brave and attempting to discredit
  6   McGowan.8 (See Compl. ¶¶ 137–38.) The Bloom Defendants articulate it differently,
  7   arguing that “the goal of the racketeering activity was to defraud [McGowan] and
  8   obtain a copy of her unpublished manuscript, both of which goals the Complaint
  9   alleges were achieved.”        (Bloom MTD 9.)         Ultimately, it matters not whether
 10   Defendants failed in their goal of protecting Weinstein’s reputation or succeeded in
 11   their goal of fraudulently obtaining a copy of Brave, as in either case the Court finds
 12   no risk that “the manner in which the predicate acts occurred could recur indefinitely.”
 13   See Allwaste, 65 F.3d at 1529–30. Neither of Defendants’ purported goals—keeping
 14   Weinstein’s misconduct secret from the public or obtaining a copy of Brave before it
 15   was published—could be pursued anew. For these reasons, the Court finds that
 16   McGowan also fails to allege a racketeering pattern with open-ended continuity.
 17          In short, McGowan’s RICO claim fails because she has not alleged facts that
 18   show either a closed- or open-ended pattern of racketeering activity. The Court
 19   cannot say, however, that any amendment would be futile. See Manzarek, 519 F.3d
 20   at 1031. Thus, McGowan’s first claim is DISMISSED with leave to amend.
 21   B.     Civil RICO Conspiracy, 18 U.S.C. § 1962(d) (Claim Two)
 22          Because McGowan fails to plead the elements of a substantive RICO offense,
 23   her RICO conspiracy claim under 18 U.S.C. § 1962(d) fails as well. See Howard v.
 24   Am. Online, Inc., 208 F.3d 741, 751 (9th Cir. 2000) (“[T]he failure to adequately
 25   plead a substantive violation of RICO precludes a claim for conspiracy.”). Thus,
 26   McGowan’s second claim is also DISMISSED with leave to amend.
 27   8
       Defendants arguably failed in that goal, as McGowan acknowledges Weinstein has been convicted
 28   and incarcerated for the very conduct that Defendants tried to keep secret from the public. (See
      Opp’n Black Cube MTD 7.)



                                                    14
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 15 of 32 Page ID #:597




  1   C.    Wiretap Act, 18 U.S.C. § 2520 (Claim Three)
  2         With her third claim, McGowan alleges Defendants violated the Electronic
  3   Communications Privacy Act (“ECPA”), 18 U.S.C. §§ 2511(1)(a), (c), and (d), when
  4   they recorded McGowan and shared and used the recordings without her consent.
  5   (Compl. ¶¶ 150–51.) Defendants argue this claim should be dismissed because the
  6   recordings were made by a person who was party to the communication, and
  7   McGowan fails to establish that the recordings were created for the purpose of
  8   committing a criminal or tortious act.9 (Bloom MTD 17; Boies MTD 17–18; Black
  9   Cube MTD 10–11; Weinstein MTD 15–16.) The Court agrees.
 10         The ECPA creates liability for:
 11         [A]ny person who--
 12                (a) intentionally intercepts, endeavors to intercept, or procures any
 13
                   other person to intercept or endeavor to intercept, any wire, oral, or
                   electronic communication;
 14
                   [. . .]
 15
                   (c) intentionally discloses, or endeavors to disclose, to any other
 16                person the contents of any wire, oral, or electronic communication,
 17                knowing or having reason to know that the information was
                   obtained through the interception of a wire, oral, or electronic
 18                communication in violation of this subsection; [or]
 19                (d) intentionally uses, or endeavors to use, the contents of any
 20                wire, oral, or electronic communication, knowing or having reason
                   to know that the information was obtained through the interception
 21
                   of a wire, oral, or electronic communication in violation of this
 22                subsection[.]
 23   18 U.S.C. § 2511(1); see also 18 U.S.C. §§ 2520, 2707.
 24
 25
 26
      9
 27     The Bloom Defendants, the Boies Defendants, and Weinstein also argue that the ECPA does not
      create secondary liability. (See Bloom MTD 16–17; Boies MTD 16–17; Weinstein MTD 14–15.)
 28   However, because McGowan’s ECPA claim fails on other grounds, the Court need not reach this
      question and declines to do so.



                                                   15
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 16 of 32 Page ID #:598




  1         Significantly, though, the ECPA also clarifies:
  2         It shall not be unlawful . . . for a person . . . to intercept a wire, oral, or
  3         electronic communication where such person is a party to the
            communication or where one of the parties to the communication has
  4         given prior consent to such interception unless such communication is
  5         intercepted for the purpose of committing any criminal or tortious act[.]
  6   18 U.S.C. § 2511(2)(d). Under this provision, “the focus is not upon whether the
  7   interception itself violated another law; it is upon whether the purpose for the
  8   interception—its intended use—was criminal or tortious.” Sussman v. Am. Broad.
  9   Cos., 186 F.3d 1200, 1202 (9th Cir. 1999). “Where the taping is legal, but is done for
 10   the purpose of facilitating some further impropriety, such as blackmail, [§] 2511
 11   applies. Where the purpose is not illegal or tortious, but the means are, the victims
 12   must seek redress elsewhere.” Id. at 1202–03.
 13         Here, McGowan argues that Defendants simply ignore her many “specific
 14   allegations about the [D]efendants’ illegal and tortious acts.” (Opp’n Black Cube
 15   MTD 13; see also Opp’n Bloom MTD 14–15; Opp’n Boies MTD 15–16; Opp’n
 16   Weinstein MTD 16–17.)        But in her Complaint, McGowan merely asserts that
 17   “Defendants [recorded McGowan] with the purpose and intent of committing criminal
 18   and tortious acts, including the acts described in other counts of this Complaint.”
 19   (Compl. ¶ 154.) Aside from this conclusory statement, McGowan’s Complaint does
 20   not set forth any allegations that Defendants intended to or did blackmail, intimidate,
 21   or commit any tortious act against McGowan with the recordings that Black Cube
 22   created. Rather, McGowan’s allegations are, in essence, that Defendants committed
 23   various tortious acts for the ultimate purpose of preserving Weinstein’s public
 24   reputation. (See Compl. ¶ 7.) As the Ninth Circuit explained in Sussman, McGowan
 25   cannot seek redress for such claims through the ECPA. 186 F.3d at 1202–03.
 26         For these reasons, the Court concludes that McGowan fails to state a claim
 27   under the ECPA. The Court cannot say, however, that any amendment would be
 28




                                                  16
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 17 of 32 Page ID #:599




  1   futile. See Manzarek, 519 F.3d at 1031. Accordingly, McGowan’s third claim is
  2   DISMISSED with leave to amend.
  3   D.    Fraud (Claims Four & Five)
  4         With her fourth and fifth claims, McGowan alleges fraudulent deceit under
  5   California Civil Code section 1709 and common law fraud, respectively. (Compl.
  6   ¶¶ 156–73.) The Bloom Defendants, the Boies Defendants, and Weinstein argue that
  7   the fraud claims should be dismissed against them because Black Cube committed the
  8   alleged acts, not them. (Bloom MTD 18–19; Boies MTD 19; Weinstein MTD 17.)
  9   And all Defendants move to dismiss the fraud claims on grounds that McGowan fails
 10   to articulate a plausible theory of concrete damages caused by Black Cube’s deceit.
 11   (Bloom MTD 20; Boies MTD 18–19; Black Cube MTD 12–14; Weinstein
 12   MTD 16–17.) But Defendants’ arguments are untenable.
 13         1.    Vicarious Liability
 14         First, McGowan sufficiently alleges a plausible theory under which the Bloom
 15   Defendants, the Boies Defendants, and Weinstein are vicariously liable for the fraud
 16   perpetrated by Black Cube’s agents. “A principal or employer who is not at fault
 17   directly for the tortious conduct of his employee or agent in the commission of a fraud
 18   may become liable in any event.” Clark Equip. Co. v. Wheat, 92 Cal. App. 3d 503,
 19   521 (1979) (“[C]ases do not always distinguish between the agency theories of actual
 20   or ostensible authority and the tort doctrine of respondeat superior.”).         Here,
 21   McGowan alleges that Weinstein and the Boies Defendants hired Black Cube on
 22   October 24, 2016. (Id. ¶ 36.) And she alleges Weinstein hired the Bloom Defendants
 23   in December 2016 to join the Boies Defendants in overseeing Black Cube’s work.
 24   (Id. ¶¶ 48, 53–54.)     She also alleges that Defendants engaged in numerous
 25   conversations and meetings regarding Black Cube’s progress in trying to obtain a
 26   copy of Brave, and that the unauthorized recordings and copy of the manuscript were
 27   shared with Weinstein, the Boies Defendants, and the Bloom Defendants for their
 28   review. (Id. ¶¶ 90, 92, 94–95, 98, 102, 112.) Thus, taking McGowan’s allegations as




                                                17
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 18 of 32 Page ID #:600




  1   true, the Court finds that McGowan adequately alleges a theory of vicarious liability
  2   for Black Cube’s fraud.
  3         2.     Concrete Damages
  4         Second, McGowan sufficiently pleads concrete damages caused by Defendants’
  5   fraud. Under Rule 9(b), each element of fraud must be pleaded with particularity. Or.
  6   Pub. Emps. Ret. Fund v. Apollo Grp. Inc., 774 F.3d 598, 605 (9th Cir. 2014). The
  7   elements of both statutory and common law fraud are: “(a) misrepresentation (false
  8   representation, concealment, or nondisclosure); (b) knowledge of falsity (or
  9   ‘scienter’); (c) intent to defraud, i.e., to induce reliance; (d) justifiable reliance; and
 10   (e) resulting damage.” Lazar v. Super. Ct., 12 Cal. 4th 631, 638 (1996). The last
 11   element, resulting damage, requires “a complete causal relationship between the fraud
 12   or deceit and the plaintiff’s damages.” City Sols., Inc. v. Clear Channel Commc’ns,
 13   365 F.3d 835, 840 (9th Cir. 2004) (brackets omitted). And in California, a plaintiff
 14   “must suffer actual monetary loss to recover on a fraud claim.” All. Mortg. Co. v.
 15   Rothwell, 10 Cal. 4th 1226, 1240 (1995); accord Abbot v. Stevens, 133 Cal. App. 2d
 16   242, 247 (1955) (“Fraudulent representations which work no damage cannot give rise
 17   to an action at law, and an allegation of a definite amount of damage is essential to
 18   stating a cause of action.” (internal citation omitted)).
 19         Here, McGowan alleges that because of Defendants’ actions, she “ended up
 20   revealing sensitive information that prepared Defendants to discredit and malign her
 21   publicly, undermining her book, commercial projects, and reputation, causing her
 22   damages.” (Compl. ¶ 164.) More specifically, she claims:
 23         Defendants’ conduct . . . caused her concrete economic losses, including
 24         interruption and termination of [McGowan]’s relationships with
            commercial partners; fees and costs paid to [McGowan]’s literary agents;
 25         [and] legal fees and costs associated with the criminal drug-possession
 26         case[.] [A]nd with [Weinstein]’s efforts to prevent Brave’s publication[:]
            decreased book sales; lost employment opportunities; lost commercial
 27
            opportunities including film, television, book, and other media projects;
 28         and harm to [McGowan]’s business reputation. Defendants’ conduct has




                                                   18
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 19 of 32 Page ID #:601




  1         also severely affected [McGowan]’s mental health, relationships, and
            living conditions. She sold her home in Hollywood to pay fees and costs
  2         associated with recovering from the trauma Defendants caused . . . .
  3   (Compl. ¶ 131.)      Based on these allegations, the Court finds that McGowan
  4   adequately alleges she suffered concrete damages as a result of Defendants’ fraudulent
  5   conduct.
  6         The Court has considered the remainder of Defendants’ arguments with respect
  7   to McGowan’s fraud claims and finds them unpersuasive. Accordingly, Defendants’
  8   requests to dismiss McGowan’s fourth and fifth claims for fraud are DENIED.
  9   E.    Bane Act (Claim Six)
 10         With her sixth claim brought under the Bane Act, McGowan alleges that
 11   Defendants coerced her into sharing details about her unpublished manuscript of
 12   Brave, thereby interfering with her right of privacy. (Compl. ¶¶ 174–80.) Defendants
 13   argue that McGowan’s Bane Act claim must be dismissed because she fails to allege
 14   the element of coercion. (See Reply ISO Bloom MTD (“Bloom Reply”) 9–10, ECF
 15   No. 54; Reply ISO Boies MTD (“Boies Reply”) 9, ECF No. 53; Reply ISO Black
 16   Cube MTD (“Black Cube Reply”) 7–8, ECF No. 56; Reply ISO Weinstein MTD
 17   (“Weinstein Reply”) 8, ECF No. 60.) On this point, Defendants are correct.
 18         The Bane Act was enacted to address hate crimes; it “civilly protects
 19   individuals from conduct aimed at interfering with rights that are secured by federal or
 20   state law, where the interference is carried out ‘by threats, intimidation, or coercion.’”
 21   Reese v. Cnty. of Sacramento, 888 F.3d 1030, 1040 (9th Cir. 2018) (emphasis added)
 22   (quoting Venegas v. Cnty. of Los Angeles, 153 Cal. App. 4th 1230, 1238 (2007)). A
 23   plaintiff that asserts a Bane Act claim must allege both a constitutional violation and a
 24   specific intent to violate the plaintiff’s constitutional right. Id. at 1043.
 25         Here, McGowan alleges a theory of deception while calling it coercion, but the
 26   two concepts are distinct. Black’s Law Dictionary defines “deception” as “[t]he act of
 27   deliberately causing someone to believe that something is true when the actor knows it
 28   to be false.” Deception, Black’s Law Dictionary (11th ed. 2019). Coercion, on the



                                                    19
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 20 of 32 Page ID #:602




  1   other hand, is defined as “[c]ompulsion of a free agent by physical, moral, or
  2   economic force or threat of physical force.” Coercion, Black’s Law Dictionary (11th
  3   ed. 2019). In this case, McGowan alleges many things, but she does not allege that
  4   Defendants coerced her into handing over a copy of her unpublished manuscript, nor
  5   does she allege that Defendants obtained a copy through threat or intimidation. Thus,
  6   McGowan fails to state a claim under the Bane Act. The Court cannot say, however,
  7   that any amendment would be futile. See Manzarek, 519 F.3d at 1031. Accordingly,
  8   McGowan sixth claim under the Bane Act is DISMISSED with leave to amend.
  9   F.    Invasion of Privacy (Claim Seven)
 10         McGowan’s seventh claim is for invasion of privacy under article 1, section 1
 11   of the California Constitution. (See Compl. ¶ 182.) Specifically, McGowan seeks to
 12   hold the Bloom Defendants vicariously liable for Black Cube’s invasion of her right to
 13   privacy over her unpublished manuscript of Brave. (Id. ¶¶ 185–88.) The Bloom
 14   Defendants move to dismiss this claim as barred by a one-year statute of limitations
 15   for invasion of privacy claims.10 (Bloom MTD 21.) McGowan argues the statute of
 16   limitations has not run with respect to the Bloom Defendants because she did not
 17   discover their conduct until September 2019. (Opp’n Bloom MTD 24–25.)
 18         “The right to privacy in the California Constitution sets standards similar to the
 19   common law tort of intrusion.” Hernandez v. Hillsides, Inc., 47 Cal. 4th 272, 287
 20   (2009). A plaintiff asserting a claim under this provision must: (1) “possess a legally
 21   protected privacy interest”; (2) have expectations of privacy that are reasonable; and
 22   (3) “show that the intrusion is so serious in nature, scope, and actual or potential
 23   impact as to constitute an egregious breach of the social norms.”          Id. (internal
 24   quotation marks omitted) (collecting cases). These principles are similarly reflected in
 25   the common law tort of intrusion, which requires a showing that the defendant
 26   (1) “penetrated some zone of physical or sensory privacy . . . or obtained unwanted
 27   10
         The Bloom Defendants offer additional arguments for dismissing this claim. (See Bloom
 28   MTD 21; Opp’n Bloom MTD 19–20.) However, because McGowan’s invasion of privacy claim is
      time-barred, the Court need not reach these additional arguments and declines to do so.



                                                 20
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 21 of 32 Page ID #:603




  1   access to data by electronic or other covert means, in violation of the law or social
  2   norms”; and (2) did so in a manner that is “highly offensive” to a reasonable person.
  3   Id. (internal quotation marks omitted) (collecting cases); see also Shulman v. Grp. W.
  4   Prods., Inc., 18 Cal. 4th 200, 232 (1998).
  5          Courts have applied “[a] one-year statute of limitations . . . to claims related to a
  6   violation of the California Constitutional right to privacy.” Lauter v. Anoufrieva,
  7   642 F. Supp. 2d 1060, 1104 (C.D. Cal. 2009).11 “Generally speaking, a cause of
  8   action accrues at the time when the cause of action is complete with all of its
  9   elements.” Fox v. Ethicon Endo-Surgery, Inc., 35 Cal. 4th 797, 806 (2005) (internal
 10   quotation marks omitted). “An important exception to the general rule of accrual is
 11   the ‘discovery rule,’ which postpones accrual of a cause of action until the plaintiff
 12   discovers, or has reason to discover, the cause of action.”                  Id. at 807.    For the
 13   discovery rule to apply, “a plaintiff whose complaint shows on its face that h[er] claim
 14   would be barred without the benefit of the discovery rule must specifically plead facts
 15   to show (1) the time and manner of discovery and (2) the inability to have made
 16   earlier discovery despite reasonable diligence.”             Id. at 808 (brackets and internal
 17   quotation marks omitted).
 18          Here, McGowan alleges that various acts of privacy invasion took place on
 19   May 12, 2017, May 13, 2017, and July 19, 2017—over two years before she filed her
 20   Complaint. (See Compl. ¶¶ 75–78, 103.) McGowan also states that she “did not learn
 21   about [Bloom]’s role until approximately September 2019, when New York Times
 22   journalists Megan Twohey and Jodi Kantor reported about [Bloom]’s relationship
 23   with [Weinstein] and her mission to harm [McGowan].” (Compl. ¶ 125.) But this
 24   allegation, on its own, is insufficient to invoke the discovery rule. Even assuming
 25
      11
         The Ninth Circuit appears to have indicated, however, that the applicable statute of limitations is
 26   now two years, under California Civil Procedure Code section 335.1. See Quan v. Smithkline
 27   Beecham Corp., 149 F. App’x 668, 670 (9th Cir. 2005) (indicating that the applicable statute of
      limitations changed from one year to two years in 2003). Regardless, a two-year statute of
 28   limitations would not affect the Court’s disposition on this claim, so the Court need not address the
      issue further.



                                                       21
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 22 of 32 Page ID #:604




  1   McGowan sufficiently alleges the time and manner in which she discovered the
  2   Bloom Defendants’ conduct, she fails to allege her inability to have discovered the
  3   conduct prior to September 2019 despite reasonable diligence.
  4         As previously explained, “[a] plaintiff seeking to utilize the discovery rule must
  5   plead facts to show his or her inability to have discovered the necessary information
  6   earlier despite reasonable diligence.” Fox, 35 Cal. 4th at 815. McGowan claims that
  7   paragraphs 67, 78, 111, and 123–24 of the Complaint “detail[] why she had no reason
  8   to suspect that she had been targeted any earlier” than when she “discover[ed] the torts
  9   at issue [in] November of 2017 when The New Yorker published the facts.” (See
 10   Opp’n Bloom MTD 24–25). But those cited paragraphs in the Complaint only set
 11   forth, at best, why McGowan could not have discovered Defendants’ tortious conduct
 12   before November 2017; they are not enough to toll the statute of limitations under the
 13   discovery rule until September 2019.
 14         In short, McGowan’s invasion of privacy claim is barred by the applicable
 15   statute of limitations, and McGowan fails to allege facts sufficient to warrant tolling of
 16   the statute under the discovery rule.       The Court cannot say, however, that any
 17   amendment would be futile.          See Manzarek, 519 F.3d at 1031.          Consequently,
 18   McGowan’s seventh claim for invasion of privacy is DISMISSED with leave to
 19   amend.
 20   G.    CDAFA, California Penal Code Sections 502(c)(1), (e)(1) (Claim Eight)
 21         With her eighth claim, McGowan alleges that Defendants gained unauthorized
 22   access to her laptop to obtain a copy of her unpublished manuscript, as part of a
 23   scheme to defraud and deceive her, in violation of the CDAFA. (Compl. ¶¶ 189–97.)
 24   Defendants contend this claim should be dismissed because McGowan fails to allege
 25   an actionable intrusion under section 502(c)(1), which requires altering, damaging,
 26   deleting, or destroying computer data.12 (Black Cube MTD 17; Boies MTD 21 n.14;
 27
      12
 28     Defendants offer several additional arguments for dismissing this claim. (See Bloom MTD 22;
      Boies MTD 21–22; Black Cube MTD 17–18; Weinstein MTD 19.) However, because McGowan



                                                   22
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 23 of 32 Page ID #:605




  1   Bloom Reply 10–11; Weinstein Reply 9.)                In opposition, McGowan argues that
  2   “taking . . . data and transforming it in order to undermine . . . [her] use of the data to
  3   publish her book,” as Defendants did here, falls within section 502(c)(1)’s catch-all
  4   language creating liability for one who “otherwise uses” data for improper means.
  5   (Opp’n Black Cube MTD 19; see also Opp’n Bloom MTD 21–22; Opp’n Boies
  6   MTD 20; Opp’n Weinstein MTD 20.) Examination of the relevant statutory language,
  7   however, reveals that McGowan overly strains the meaning of the phrase “otherwise
  8   uses.” See Cal. Penal Code § 502(c)(1).
  9            In general, the CDAFA “prohibits unauthorized access to computers, computer
 10   systems, and computer networks, and provides for a civil remedy in the form of
 11   compensatory damages, injunctive relief, and other equitable relief.” Sunbelt Rentals,
 12   Inc. v. Victor, 43 F. Supp. 3d 1026, 1032 (N.D. Cal. 2014) (citing Cal. Penal Code
 13   § 502) (“[It] is an anti-hacking statute intended to prohibit the unauthorized use of any
 14   computer system for improper or illegitimate purpose.”).                Sections 502(c)(1) and
 15   (e)(1), under which McGowan brings her claim, together create a private right of
 16   action against any person who “[k]nowingly accesses and without permission alters,
 17   damages, deletes, destroys, or otherwise uses any data, computer, computer system, or
 18   computer network in order to either (A) devise or execute any scheme or artifice to
 19   defraud, deceive, or extort, or (B) wrongfully control or obtain money, property, or
 20   data.”     Cal. Penal Code § 502(c)(1) (emphasis added); see also id. § 502(e)(1)
 21   (creating a private right of action for violations of section 502(c)).
 22            Here, McGowan’s CDAFA claim fails because it rests entirely on
 23   section 502(c)(1),13 which “require[s] that the Defendants have altered, damaged,
 24
 25   fails to allege conduct in violation of section 502(c)(1), the Court need not reach these additional
      arguments and declines to do so.
 26   13
         In her Opposition to Black Cube’s motion, McGowan suggests that her CDAFA claim against
 27   Black Cube is premised on violations of sections 502(c)(1), (c)(2), and (c)(7), even though she only
      explicitly cites section 502(c)(1). (Opp’n Black Cube MTD 18.) However, it is difficult to identify
 28   the allegations to which McGowan is referring, and she unambiguously represents in her other three
      Opposition briefs that “[s]he relies on Section 502(c)(1), which imposes liability for conduct that



                                                      23
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 24 of 32 Page ID #:606




  1   deleted, or destroyed the data in some way.” Ticketmaster L.L.C. v. Prestige Ent.
  2   West, Inc., 315 F. Supp. 3d 1147, 1175 (C.D. Cal. 2018). As Defendants note, in
  3   Ticketmaster, this Court expressly declined to “read the phrase ‘or otherwise uses’ in
  4   section 502(c)(1) as prohibiting anything other than use that is similar to alteration,
  5   damage, deletion, or destruction.” Id. at 1175 n.5 (applying the doctrine of ejusdem
  6   generis, which instructs that “when a list of two or more specific terms is followed by
  7   a more general term, the otherwise wide meaning of the general term must be
  8   restricted to the same class of the specific terms that precede it”).
  9          McGowan does not challenge this general approach to interpreting
 10   section 502(c)(1); rather, she contends that “taking . . . data and transforming it in
 11   order to undermine . . . [her] use of the data to publish her book” is akin to altering,
 12   damaging, deleting, or destroying data insofar as it constitutes an “injury to th[e] data
 13   in some way or another.” (Opp’n Black Cube MTD 19.) But this argument is
 14   unconvincing. The gravamen of McGowan’s claim is that Black Cube looked at and
 15   took a digital copy of her unpublished manuscript without authority to do so, in order
 16   to bolster Defendants’ strategy for protecting Weinstein’s public reputation in
 17   whatever ways they could with the information. (See Compl. ¶¶ 194–95.) Based on
 18   this alleged conduct, it would require a serious linguistic strain to say Defendants
 19   altered, damaged, deleted, or destroyed McGowan’s unpublished manuscript, as
 20   viewing and copying are categorically distinct from altering and destroying.
 21          Moreover, “[w]hen interpreting a statute, words and phrases must not be read in
 22   isolation, but with an eye toward the ‘purpose and context of the statute.’” United
 23   States v. Petri, 731 F.3d 833, 839 (9th Cir. 2013) (quoting Dolan v. U.S. Postal Serv.,
 24
 25
      occurs as part of a scheme to defraud.” (Opp’n Bloom MTD 21; Opp’n Boies MTD 19; Opp’n
 26   Weinstein MTD 20.) Thus, the Court interprets McGowan’s CDAFA claim as it is written, brought
 27   under only section 502(c)(1). To the extent McGowan brings her CDAFA under other provisions
      within section 502(c), the Court finds that the claim lacks a “short and plain statement” to that effect
 28   and, consequently, does not meet the “minimal notice pleading requirements of Rule 8(a)(2).” See
      Porter, 319 F.3d at 483.



                                                        24
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 25 of 32 Page ID #:607




  1   546 U.S. 481, 486 (2006)). As McGowan herself notes, although section 502(c)(1)
  2   concerns only the altering, deleting, or destroying of data, “the very next section of the
  3   [CDAFA] describes other proscribed ‘uses’—the taking, copying, or making use of
  4   computer data.” (Opp’n Black Cube MTD 19 (quoting Cal. Penal Code § 502(c)(2)).)
  5   McGowan contends that the Court should therefore interpret the phrase “otherwise
  6   uses” as incorporating into section 502(c)(1) the conduct proscribed in
  7   section 502(c)(2). (See id.) But to do so would be a mistake, as such an interpretation
  8   of “otherwise uses” would effectively render section 502(c)(2) redundant. See United
  9   States v. $133,420.00 in U.S. Currency, 672 F.3d 629, 643 (9th Cir. 2012) (“It is a
 10   cardinal rule of statutory interpretation that no provision should be construed to be
 11   entirely redundant.” (internal quotation marks omitted)).
 12         For these reasons, the Court concludes that McGowan fails to allege Defendants
 13   are liable under California Penal Code section 502(c)(1) or any other section of the
 14   CDAFA. The Court cannot say, however, that any amendment would be futile. See
 15   Manzarek, 519 F.3d at 1031.       Accordingly, McGowan’s eighth claim under the
 16   CDAFA is DISMISSED with leave to amend.
 17   H.    Conversion (Claim Nine)
 18         With her ninth claim, McGowan alleges Defendants are liable for conversion
 19   because they “planned to and did implement a scheme to obtain as much of Brave as
 20   possible before the book was published, causing interference with [McGowan]’s
 21   possession of the confidential manuscript.” (Compl. ¶ 200.) Defendants move to
 22   dismiss on grounds that (1) McGowan fails to allege a complete dispossession of the
 23   manuscript; and (2) her claim is preempted by the Copyright Act.             (See Bloom
 24   MTD 22–23; Boies MTD 22–23; Black Cube MTD 19–21; Weinstein MTD 19–21.)
 25   In opposition, McGowan argues that (1) intangible property can be subject to
 26   conversion even if it can be duplicated; and (2) a conversion claim does not require
 27   her to have been completely dispossessed of her copy of Brave. (See Opp’n Bloom
 28   MTD 22; Opp’n Boies MTD 20–23; Opp’n Black Cube MTD 20–22; Opp’n




                                                  25
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 26 of 32 Page ID #:608




  1   Weinstein MTD 20–23.) McGowan also clarifies that “her claim is not that Black
  2   Cube stole her manuscript and did not leave her a copy. Her claim is that Black Cube
  3   stole a copy of much of her manuscript—and was apparently paid handsomely for that
  4   theft—thereby disturbing and disrupting her sole possession of Brave.” (Opp’n Black
  5   Cube MTD 20.)
  6          “Conversion is the wrongful exercise of dominion over the property of another.
  7   The elements of a conversion claim are: (1) the plaintiff’s ownership or right to
  8   possession of the property; (2) the defendant’s conversion by a wrongful act or
  9   disposition of property rights; and (3) damages.” Hodges v. Cnty. of Placer, 41 Cal.
 10   App. 5th 537, 551 (2019). That said, a claim for conversion is preempted by the
 11   Copyright Act if (1) the rights asserted under state law “are equivalent to those
 12   protected by the Copyright Act”; and (2) the work involved “fall[s] within the subject
 13   matter of the Copyright Act.” Melchior v. New Line Prods., Inc., 106 Cal. App. 4th
 14   779, 791 (2003) (internal quotation marks omitted). Consequently, “where a plaintiff
 15   is only seeking damages from a defendant’s reproduction of a work—and not the
 16   actual return of a physical piece of property—the claim is preempted.” Firoozye v.
 17   Earthlink Network, 153 F. Supp. 2d 1115, 1130 (N.D. Cal. 2001) (emphasis added);
 18   accord Dielsi v. Falk, 916 F. Supp. 985, 992 (C.D. Cal. 1996) (“Generally, the
 19   copying and distribution of literary intangible property does not state a claim for
 20   conversion.”).
 21          Here, McGowan acknowledges that a claim for mere “unsanctioned copying”
 22   would be preempted by the Copyright Act, but she argues that her claim “includes an
 23   ‘extra element’ that makes the asserted right qualitatively different from those
 24   protected under the Copyright Act.” (See Opp’n Black Cube MTD 21.) The Court
 25   disagrees. Under the Copyright Act, “the owner of a copyright . . . has the exclusive
 26   rights . . . (1) to   reproduce   the   copyrighted   work . . . [and]   (3) to   distribute
 27   copies . . . of the copyrighted work . . . .” 17 U.S.C. § 106 (emphases added). Despite
 28   McGowan’s attempt to articulate her claim as one of conversion, the essence of her




                                                   26
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 27 of 32 Page ID #:609




  1   claim is that Defendants made an unlawful reproduction of her manuscript of Brave
  2   and interfered with her right to be the only person in possession of a copy. (See
  3   Compl. ¶¶ 199–201.) In other words, Defendants violated McGowan’s exclusive
  4   rights to decide whether a copy could be created or to whom such a copy could be
  5   distributed—“the essence of a claim for copyright infringement.”         See Firoozye,
  6   153 F. Supp. 2d at 1130.
  7         Beyond Defendants’ unauthorized reproduction and distribution, McGowan
  8   fails to allege a theory of conversion because she merely alleges that Defendants
  9   “obtain[ed]” a copy of Brave. (See Compl. ¶ 200.) “Where property is capable of
 10   being copied, wrongful possession of copies does not typically give rise to a
 11   conversion claim if the rightful owner retains possession of the original or retains
 12   access to other copies.” Jurisearch Holdings, LLC v. Lawriter, LLC, No. CV 08-
 13   03068 MMM (VBKx), 2009 WL 10670588, at *7 (C.D. Cal. Apr. 13, 2009). “The
 14   reason for this rule is that the possession of copies of documents—as opposed to the
 15   documents themselves—does not amount to an interference with the owner’s property
 16   sufficient to constitute conversion.” Id. (emphasis added) (quoting FMC Corp. v.
 17   Capital Cities/ABC, Inc., 915 F.2d 300, 304 (7th Cir. 1990) (applying California
 18   law)). “In cases where the alleged converter has only a copy of the owner’s property
 19   and the owner still possesses the property itself, the owner is in no way being deprived
 20   of the use of h[er] property.” Id. Here, the only possessory interest McGowan asserts
 21   is her “right to possession of her Brave manuscript.” (Compl. ¶ 199.) Based on the
 22   facts alleged, Defendants did not deprive McGowan of possession over her own copy
 23   of Brave. (See Opp’n Black Cube MTD 20 (“Her claim is not that Black Cube stole
 24   her manuscript and did not leave her a copy.”).) Thus, she fails to state any claim for
 25   conversion of any property interests beyond those which are preempted by the
 26   Copyright Act—i.e., the right to reproduce or distribute her work.
 27         In sum, “to the extent that [McGowan]’s conversion claim is based on rights in
 28   the [manuscript] as intangible property, it is either preempted by the Copyright Act or




                                                 27
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 28 of 32 Page ID #:610




  1   fails as a matter of law because it is based on an insufficiently defined interest.” See
  2   Jurisearch, 2009 WL 10670588, at *6. The Court cannot say, however, that any
  3   amendment would be futile.          See Manzarek, 519 F.3d at 1031.            Consequently,
  4   McGowan’s ninth claim is DISMISSED with leave to amend.
  5   I.     IIED (Claim Ten)
  6          McGowan’s tenth claim for IIED alleges Defendants “psychologically
  7   manipulated [McGowan] to their advantage” by lying to her and abusing her trust for
  8   the purpose of protecting Weinstein’s reputation. (Compl. ¶ 204.) Defendants move
  9   to dismiss this claim because it is barred by the applicable two-year statute of
 10   limitations, and McGowan fails to allege a basis for tolling the accrual of her claim.14
 11   (Bloom MTD 24; Boies MTD 23–24; Black Cube MTD 23; Weinstein MTD 21.)
 12   Defendants are correct.
 13          A plaintiff alleging IIED must show: “(i) outrageous conduct by defendant,
 14   (ii) an intention by defendant to cause, or reckless disregard of the probability of
 15   causing, emotional distress, (iii) severe emotional distress, and (iv) an actual and
 16   proximate causal link between the tortious conduct and the emotional distress.” Nally
 17   v. Grace Cmty. Church, 47 Cal. 3d 278, 300 (1988).                “Intentional infliction of
 18   emotional distress has a two-year statute of limitations.” Wassmann v. S. Orange
 19   Cnty. Cmty. Coll. Dist., 24 Cal. App. 5th 825, 852–53 (2018). “A cause of action for
 20   [IIED] accrues, and the statute of limitations begins to run, once the plaintiff suffers
 21   severe emotional distress as a result of outrageous conduct on the part of the
 22   defendant.” Id. at 853. And as discussed in Part IV(F), supra, the discovery rule tolls
 23   the running of the statute of limitations if the plaintiff “specifically plead[s] facts to
 24   show (1) the time and manner of discovery and (2) the inability to have made earlier
 25   discovery despite reasonable diligence.” Fox, 35 Cal. 4th at 808 (internal quotation
 26   marks omitted).
 27   14
         The Bloom Defendants and Black Cube offer several other arguments for dismissing this claim.
 28   (See Bloom MTD 23; Black Cube MTD 22.) Because the Court finds that McGowan’s IIED claim
      is time-barred, it need not reach these additional arguments and declines to do so.



                                                    28
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 29 of 32 Page ID #:611




  1         Here, McGowan filed her Complaint on October 23, 2019. As McGowan’s
  2   IIED claim relies on actions that occurred before October 23, 2017, her claim is
  3   untimely on its face. (See generally Compl.) McGowan attempts to save her claim by
  4   asserting that she discovered the Bloom Defendants’ conduct around September 2019
  5   and the other Defendants’ conduct in November 2017. (See id. ¶¶ 123–25.) Because
  6   two different discovery dates are at issue here, the Court addresses them separately.
  7         1.     Discovery of Weinstein, Black Cube, and the Boies Defendants’
  8                Conduct
  9         McGowan argues with respect to Weinstein, Black Cube, and the Boies
 10   Defendants: “Paragraphs 123 and 124 of the Complaint . . . mak[e] clear that
 11   McGowan first learned of the facts giving rise to her claims when The New Yorker
 12   published [the Article] in November 2017.” (Opp’n Weinstein MTD 23; see also
 13   Opp’n Bloom MTD 24–25; Opp’n Boies MTD 23; Opp’n Black Cube MTD 24.)
 14   Defendants point out, however, that (1) paragraphs 123 and 124 of the Complaint do
 15   not specify how or when “in connection with” the Article McGowan learned of
 16   Defendants’ conduct; and (2) McGowan cannot have first discovered Defendants’
 17   conduct from reading the Article because the Article itself quotes McGowan
 18   discussing Defendants’ conduct. (See Boies Reply 11–12; Black Cube Reply 10–12;
 19   Weinstein Reply 9–10.)
 20         Defendants’ arguments are persuasive.         McGowan claims that “the first
 21   occasion that McGowan discovered . . . her causes of action against any of the
 22   defendants” was when the Article was published on November 6, 2017. (Opp’n
 23   Weinstein MTD 23–24; Opp’n Black Cube MTD 24; Opp’n Boies MTD 23.) But
 24   Black Cube replies, “It is obvious from the [A]rticle itself that McGowan did not learn
 25   the relevant facts when The New Yorker published the [A]rticle . . . . The [A]rticle
 26   explains that its author spoke with McGowan about the relevant facts before the
 27   [A]rticle was published.” (Black Cube Reply 11 (internal quotation marks omitted)
 28   (citing Ronan Farrow, Harvey Weinstein’s Army of Spies, THE NEW YORKER (Nov. 6,




                                                 29
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 30 of 32 Page ID #:612




  1   2017)15 (“When I sent McGowan photos of the Black Cube agent, she recognized her
  2   instantly. ‘Oh my God,’ [McGowan] wrote back. ‘Reuben Capital. Diana Filip. No
  3   [expletive] way.’”)); see also Boies Reply 11–12; Weinstein Reply 9–10.)
  4          “Certain written instruments attached to pleadings may be considered part of
  5   the pleading.” United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003) (citing Fed.
  6   R. Civ. P. 10(c)). “Even if a document is not attached to a complaint, it may be
  7   incorporated by reference into a complaint if the plaintiff refers extensively to the
  8   document or the document forms the basis of the plaintiff’s claim.” Id. “[T]he district
  9   court may treat such a document as part of the complaint, and thus may assume that its
 10   contents are true for purposes of a motion to dismiss under Rule 12(b)(6).” Id.
 11          In this case, McGowan’s Complaint extensively refers to the Article in
 12   connection with when she first discovered Defendants’ conduct (see Compl.
 13   ¶¶ 123–24); thus, the Court deems the Article incorporated by reference. Moreover,
 14   because the Article clearly shows McGowan learned of Defendants’ conduct prior to
 15   the Article’s publication, McGowan “cannot plead contradictory facts to toll the
 16   statute of limitations.” Knoell v. Petrovich, 76 Cal. App. 4th 164, 169 (1999). The
 17   Court therefore finds that McGowan fails to allege the time or manner in which she
 18   discovered the tortious conduct of Weinstein, Black Cube, and the Boies Defendants.
 19          2.     Discovery of the Bloom Defendants’ Conduct
 20          As discussed in Part IV(F), supra, McGowan alleges that she first learned of
 21   Bloom’s conduct in approximately September 2019, when it was reported by two New
 22   York Times journalists. (See Compl. ¶ 125.) However, even assuming this allegation
 23   sufficiently specifies the time and manner in which McGowan discovered the Bloom
 24   Defendants’ tortious acts, McGowan fails to “plead facts to show . . . her inability to
 25   have discovered the necessary information earlier despite reasonable diligence.” Fox,
 26   35 Cal. 4th at 815. Thus, for the same reasons detailed in Part IV(F), supra, the Court
 27
      15
 28     The Article is available online at https://www.newyorker.com/news/news-desk/harvey-weinsteins-
      army-of-spies.



                                                    30
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 31 of 32 Page ID #:613




  1   finds McGowan fails to allege facts sufficient to invoke the discovery rule for her
  2   IIED claim against the Bloom Defendants.
  3         In short, the Court finds that McGowan’s IIED claim is barred as to all
  4   Defendants by the applicable two-year statute of limitations, and McGowan fails to
  5   allege facts sufficient to warrant any tolling of the statute under the discovery rule.
  6   The Court cannot say, however, that any amendment would be futile. See Manzarek,
  7   519 F.3d at 1031. Consequently, McGowan’s tenth claim for IIED is DISMISSED
  8   with leave to amend.
  9   J.    Negligent Hiring and Supervision (Claim Eleven)
 10         Lastly, McGowan asserts a claim for negligent hiring and supervision against
 11   the Boies Defendants and the Bloom Defendants for their hiring and supervision of
 12   Black Cube.      (Compl. ¶¶ 214–25.)        These Defendants argue that McGowan’s
 13   negligent hiring and supervision claim is subject to the same two-year statute of
 14   limitations that bars McGowan’s IIED claim.16 (Bloom MTD 25; Boies MTD 24
 15   n.16.) Defendants are correct.
 16         The applicable statute of limitations for McGowan’s negligent hiring and
 17   supervision claim is indeed two years. Kaldis v. Wells Fargo Bank, N.A., 263 F.
 18   Supp. 3d 856, 867 (C.D. Cal. 2017) (citing Cal. Civ. Proc. Code § 335.1).                 As
 19   McGowan filed her Complaint on October 23, 2019, any claim that accrued before
 20   October 23, 2017, “cannot form the basis of either her IIED claim or her negligence
 21   claim.” See id. Furthermore, for the same reasons set forth in Part IV(I), supra, the
 22   Court finds McGowan fails to allege facts sufficient to toll the running of the statute
 23   of limitations. Similarly, the Court cannot say that any amendment would be futile.
 24   See Manzarek, 519 F.3d at 1031.          Accordingly, McGowan’s eleventh claim for
 25   negligent hiring and supervision is also DISMISSED with leave to amend.
 26
 27   16
         The Bloom Defendants and Boies Defendants offer several other arguments for dismissing this
 28   claim. (See Bloom MTD 24; Boies MTD 24–25.) However, because McGowan’s negligence claim
      is time-barred, the Court need not reach these additional arguments and declines to do so.



                                                    31
Case 2:19-cv-09105-ODW-GJS Document 66 Filed 12/07/20 Page 32 of 32 Page ID #:614




  1                                   V.   CONCLUSION
  2         For the reasons discussed above, Defendants’ Motions are DENIED in part,
  3   insofar as they seek to dismiss McGowan’s fourth (fraudulent deceit) and fifth
  4   (common law fraud) claims. The Motions are GRANTED in part as to the rest of
  5   McGowan’s claims, which are DISMISSED with leave to amend. If McGowan
  6   chooses to file a First Amended Complaint, she must do so no later than twenty-one
  7   (21) days from the date of this Order. If McGowan files a First Amended Complaint,
  8   Defendants must file their response(s) in accordance with Rule 15(a)(3).
  9
 10         IT IS SO ORDERED.
 11
 12         December 7, 2020
 13
 14                               ____________________________________
 15                                        OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                                32
